—Judgment unanimously affirmed. Memorandum: Upon examination of this record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant failed to preserve for our review his contention that prosecutorial misconduct on summation deprived him of a fair trial (see, CPL 470.05 [2]; People v Goldman, 197 AD2d 906). In any event, there is no merit to that contention. Further, we conclude that the sentence imposed is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Murder, 2nd Degree.) Present —Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.